Citation Nr: 0416189	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-04 010	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to effective date prior to August 18, 2000, 
for service connection for coronary artery disease.

2.  Entitlement to effective date prior to August 18, 2000, 
for service connection for nephropathy with hypertension.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus for the period from July 26, 1995, through 
August 17, 2000.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1968 to March 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in March and December 
2002, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In September 2003, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.


REMAND

On January 26, 1995, the RO received the veteran's original 
claim of entitlement to service connection for diabetes 
mellitus.  By a rating action in July 1995, the RO denied 
that claim.  The veteran was notified of that decision, as 
well as his appellate rights; however, a Notice of 
Disagreement was not received with which to initiate the 
appellate process.  Ordinarily, that decision would be final, 
but in Nehmer v. United States Veterans Administration, the 
District Court invalidated a portion of former 38 C.F.R. § 
3.311a, pertaining to the adjudication of claims based on 
exposure to herbicides containing dioxin, holding that the 
regulation was based on an incorrect interpretation of the 
requirements of the Dioxin Act.  Nehmer v. United States 
Veterans Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 
1989).  The invalidated regulation had become effective 
September 25, 1985.  50 Fed. Reg. 34, 458 (1985).  The court 
also voided all benefit denials made under the invalidated 
regulation and remanded the matter to VA for further 
proceedings not inconsistent with the court's opinion.  Id, 
VAOPGCPREC 15-95 (June 2, 1995).

The District Court subsequently clarified that it intended to 
invalidate previous denials made on any basis where the 
disability was subsequently found to be due to inservice 
exposure to herbicidal agents.  Nehmer v: United States 
Veterans Administration (Nehmer II), 32 F. Supp. 2d 1175, 
1183 (N.D. Cal. 1999).

On August 18, 2000, the veteran requested that the RO reopen 
his claim of entitlement to service connection for diabetes 
mellitus.  In March 2002, consistent with Nehmer II, the RO 
granted service connection for the following disabilities due 
to exposure to Agent Orange:  diabetes, evaluated as 40 
percent disabling; coronary artery disease associated with 
diabetes, evaluated as 30 percent disabling; and nephropathy 
with hypertension associated with diabetes, evaluated as 30 
percent disabling.  All of those ratings were effective 
August 18, 2000.  The veteran disagreed with those effective 
dates, and this appeal ensued.

By a rating action in December 2002, the RO granted the 
veteran's claim of entitlement to an earlier effective dated 
for service connection for diabetes mellitus and assigned a 
20 percent rating, effective from January 25, 1995, through 
August 17, 2000.  The 40 percent rating, effective April 18, 
2000, was confirmed and continued.  In September 2003, the 
veteran reported that he was satisfied with the 40 percent 
rating.  The veteran maintains, however, that a rating in 
excess of 20 percent is warranted for diabetes mellitus for 
the period from January 25, 1995, through Apri17, 2000.  

In effect, the 20 percent rating was an initial rating award.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 
During the period from July 1995 and August 2000, the VA 
revised its regulations with respect to rating disabilities 
of the endocrine system, including diabetes.  61 Fed. Reg. 
20,440 (May 6, 1996).  Those changes became effective May 6, 
1996.  (codified as amended at 38 C.F.R. § 4.119, DC 7913 
(2003)).  

In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The veteran also contends that an effective date prior to 
August 18, 2000, is warranted for service connection for his 
coronary artery disease and nephropathy with hypertension.  
In so doing, he maintains that there was evidence of such 
disorders prior to that date. 

In August 2003, VA published regulations governing effective 
dates for claims for service connection for diseases presumed 
to be caused herbicide or Agent Orange and affected by Nehmer 
II.  Those regulations became effective September 24, 2003, 
and are applicable to claims for disability compensation for 
the covered herbicide disease that were either pending before 
VA on May 3, 1989, or were received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  Covered herbicide diseases are:  type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  68 Fed. Reg. 50,966 (August 25, 2003) (codified as 
amended at 38 C.F.R. § 3.816).  

If the class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c)(2).  

Records from the United States Public Health Service (USPHS) 
in Albuquerque show that the veteran was found to have 
albuminaria at least as early as July 1997.  There is no 
diagnosis of nephropathy, however, until a VA examination in 
February 2002.  

Records from USPHS in Albuquerque refer to coronary artery 
disease as early as November 1998.  Such records also show 
that hypertension was reported as early as November 1999, 
although they also show that he had been taking Vasotec since 
at least November 1998.  The May 1998 report also shows that 
in January 1998, the veteran had had an electrocardiogram 
which had been abnormal and had questionably shown an 
inferior myocardial infarction.  The report of that 
electrocardiogram has not been associated with the claims 
folder.  

The Board notes that the veteran has not been examined 
specifically to determine the time of onset and extent of any 
cardiovascular abnormalities or genitourinary disorders.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In 
particular, the VA must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  To date, the veteran has not been informed by letter 
of the VA's statutory duty to assist him in the development 
of any of the specific issues on appeal.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for diabetes mellitus, eye disability, 
heart disease, and hypertension.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Request that the veteran furnish the 
names, addresses, and approximate dates 
of treatment or examination, of all 
health care providers who may possess 
additional records pertinent to his 
claims of entitlement to and effective 
date prior to August 18, 2000, for 
service connection for coronary artery 
disease and for service connection for 
nephropathy with hypertension.  Also 
request such information with respect to 
the issue of entitlement to a rating in 
excess of 20 percent for diabetes 
mellitus for the period from July 26, 
1995, through August 17, 2000.  Unless 
such records are currently on file,  
request them directly from the health 
care providers.  Also request any such 
records the veteran may have in his 
possession.

3.  Request a copy of the report of the 
electrocardiogram, performed by or on 
behalf of the Albuquerque USPHS in 
January 1998.  

4.  When the actions in paragraphs 2 and 
3 have been completed, schedule the 
veteran for a cardiovascular examination 
to determine the time of onset and extent 
of his service-connected coronary artery 
disease and hypertension.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  The rationale for all opinions 
must be set forth in writing.

5.  When the actions in paragraphs 2 and 
3 have been completed, schedule the 
veteran for a urologic examination to 
determine the time of onset and extent of 
his service-connected nephropathy.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  The rationale for 
all opinions must be set forth in 
writing.

6.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
an effective date prior to August 18, 
2000, for service connection for coronary 
artery disease; entitlement to an 
effective date prior to August 18, 2000, 
for service connection for nephropathy 
with hypertension; and entitlement to a 
rating in excess of 20 percent for 
diabetes mellitus for the period from 
July 26, 1995, through August 17, 2000.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 


	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


